The petition for rehearing concedes that the court could grant a new trial upon its own motion, but contends that we are precluded from considering grounds or reasons which would support such an order, as supporting the instant order, because it recited that "defendant's motion" be granted, although that motion contained a specification *Page 603 
of a ground upon which the court could have granted a new trial without any motion. One of the grounds of the motion was: (1) "`Insufficiency of the evidence to justify the verdict, particularly in this: . . . . (c) The evidence as a whole is such as to conclusively show that the same was rendered under the influence of passion and prejudice."
C. S., sec. 6893 empowers the court to grant a new trial "on its own motion, without the application of either of the parties when there has been such a plain disregard by the jury of the instructions of the court, or the evidence in the case, as to satisfy the court that the verdict was rendered under. . . . the influence of passion or prejudice."
Such an order may be appealed from, and the appellant in this case cannot seriously contend that, with this power, the court would be precluded from granting a new trial because it was moved for upon this ground, in which case the appellant had an opportunity to be heard and argue the point, where it might have been granted without any opportunity to be heard or argued.
An order granting a new trial will not be reversed on appeal if it can be justified upon any of the grounds upon which the motion was made. (4 C. J., p. 1130, sec. 3123, p. 1132, sec. 3125; Tweedale v. Barnett, 172 Cal. 271, 156 P. 483.) We cannot say that the verdict was so in accord with the evidence, and the evidence to the contrary such that no view of it could justify the court in concluding, as it may have done, that there had been "such a plain disregard by the jury of. . . . the evidence in the case, as to satisfy the court that the verdict was rendered . . . . under the influence of passion or prejudice," having in mind all of the other matters which the court may have properly considered in passing upon the motion, such as the demeanor of the witnesses, their apparent candor or fairness or the want of it, the argument of counsel, "in short," the "many sources of information valuable in an inquiry as to whether justice has miscarried or not." (Say *Page 604 v. Hodgin, 20 Idaho 64, 68, 116 P. 410, 411.) We cannot, therefore say that the court abused its discretion.
A rehearing is denied.
William A. Lee, C.J., and Wm. E. Lee and Givens, JJ., concur.,